Citation Nr: 0305046	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  01-06 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a back disorder, 
variously diagnosed.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel





INTRODUCTION

The veteran had active service from August 1961 to August 
1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied entitlement to service 
connection for PTSD and a back disorder.  

In August 2000, the Board remanded the veteran's claims to 
the RO for further procedural development.  


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that the 
veteran's claimed back disorder, which has been variously 
diagnosed, was not incurred in or aggravated by service, nor 
is it etiologically related to service.

2.  In a June 1991 decision, the Board denied entitlement to 
service connection for PTSD.  

3.  The evidence received since the June 1991 decision of the 
Board is either cumulative or redundant, or otherwise does 
not bear directly and substantially upon the issue at hand, 
and, by itself or in connection with the evidence previously 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  



CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2002).

2.  Evidence submitted since the June 1991 decision wherein 
the Board denied entitlement to service connection for PTSD 
is not new and material, and the veteran's claim for that 
benefit may not be reopened.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.156(a), 20.1100, 
20.1105 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified as amended at 38 U.S.C.A. § 5103 (West Supp. 
2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claims.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases which had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether further remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the statements of the case (SOC) issued in 
April 2001 (as to PTSD) and December 2001 (as to the back), 
the supplemental SOC issued in December 2001 (as to PTSD), 
and associated correspondence issued since the veteran filed 
his claims, the veteran has been given notice of the 
information and/or medical evidence necessary to substantiate 
his claim.  The veteran was advised that, if he adequately 
identified relevant records with names, addresses, and 
approximate dates of treatment, that the RO would attempt to 
obtain evidence on his behalf.

In this regard, the veteran was advised of the specific VCAA 
requirements, as well as VA's obligation to attempt to secure 
records for him, in the SOCs issued in April and December 
2001.  It appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative identified any other pertinent evidence, 
not already of record, which would need to be obtained for an 
equitable disposition of this appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (noting that VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).

In fact, both the SOC and SSOC issued in December 2001 
contain the language of the relevant post-VCAA regulations.  
Thus, the veteran was advised that VA would make a reasonable 
effort to obtain any additional evidence which he might 
identify as pertinent to his claim, including evidence such 
as private medical records, employment records, records from 
State or local government agencies, and Federal agencies.  He 
was advised of what evidence the RO would attempt to 
retrieve, and of his responsibilities in obtaining such 
evidence (e.g., adequately identifying such records).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b) 
(2002)).

II.  Service connection for back disorder, variously 
diagnosed

A.  Factual background

The veteran's service medical records are negative for any 
complaints, manifestations, or treatment related any back 
disorder.  

During his VA hospitalization in October 1988 for 
disabilities not at issue, the veteran reported a medical 
history for right L4-5 discogenic disease.  

A magnetic resonance imaging of the lumbar spine taken in 
March 1993 revealed large left paracentral disc herniation at 
the L4-5 level, with associated impingement of the traversing 
left L4-5 nerve roots.  

Computed tomography of the lumbar spine taken in March 1993 
revealed a large disc protrusion, with an associated extruded 
fragment at the L4-5 level.  

Private medical records dated from 1993 to 1997 show that the 
veteran was seen on a number of occasions with complaints of 
low back pain.  He was diagnosed with various back disorders 
to include degenerative disc disease, lumbosacral 
radiculoneuropathy, low back pain, and history of chronic 
back pain.  

Private medical records dated in January 1994 show that the 
veteran was evaluated due to chronic history of back pain.  
The evaluation revealed that he appeared to be symptomatic 
primarily due to lumbar stenosis.  It was the examiner's 
opinion that, based upon the L4 root changes, the disc 
fragment at the L4 level caused compression at the cephalad 
site.  

During a VA mental disorders examination conducted in January 
1994, the veteran reported that he sustained a broken back in 
a service related accident.  The diagnosis was status post 
broken back.  

VA hospitalization report dated in December 1994 shows that 
the veteran was admitted for severe intoxication, possible 
loss of consciousness, and seizures.  Lower back pain 
secondary to ruptured L5 disc was diagnosed.  

Private medical records dated in April 1996 indicate that the 
veteran had a history of back pain for over 30 years.  Over 
the years his pain had become progressively more severe.  
Subsequent to clinical evaluation, he was diagnosed with 
radiculopathy L5-S1, primarily on the left side.  

VA outpatient treatment records dated in May 1999 show that 
the veteran was seen with multiple somatic complaints 
subsequent to a fall.  He reported that he had experienced 
low back pain over a period of thirty years.  Degenerative 
joint disease, with minimal narrowing of L4-5, was noted.  

Private medical records dated from March 1999 to June 2000 
show that the veteran filed a workers' compensation claim due 
to an industrial injury to his back.  In his workers' 
compensation application, he alleged that he had been 
"forced to do prison labor" and was "totally and 
permanently disabled."The records show multiple evaluation 
reports and treatment for chronic low back symptomatology.  

VA outpatient treatment records dated from February 2000 to 
October 2001 show that the veteran was seen on several 
occasions with complaints of low back pain. 

B.  Legal analysis

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

VA regulations provide that with chronic disease shown as 
such in service (or within a presumptive period under 38 
C.F.R. § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against the veteran's claim of entitlement to service 
connection for a variously diagnosed back disorder.  In 
essence, we believe that the evidence of record demonstrates 
that a back disability was not incurred in or aggravated by 
active military service.

In this regard, the Board notes that the service medical 
records are negative for any complaints or treatment for a 
back disorder during service.  Most significantly, physical 
examination at separation revealed the veteran's 
musculoskeletal system, to include the spine, to be normal.  
Post-service medical records reveal no complaints of back 
problems until October 1988, which is approximately twenty-
four years following his separation from service.  In light 
of this record, which includes a competent medical opinion at 
separation indicating that his musculoskeletal system 
(including the spine) was normal, and no competent evidence 
suggesting a relationship between his currently claimed back 
disorders and service, the Board concludes that the 
preponderance of the evidence is against finding that a 
variously diagnosed back disorder was incurred in service.

The Board appreciates the sincerity of the veteran's belief 
in the merit of his claim.  Certainly, he is competent to 
state that he experienced pain or other symptoms in his back 
during service.  However, it is well established that, as a 
layperson, he is not considered capable of opining, no matter 
how sincerely, that he sustained a disability of the back 
during service, or that his current symptoms are the result 
of any injury that may have been sustained in service.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom.  Routen v. West, 142 
F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray 
v. Brown, 5 Vet. App. 211 (1993).  As noted above, the 
veteran was examined at separation, and the examining 
physician concluded that his back was normal.  The Board 
believes this to be the most probative evidence of record 
regarding whether any back disability was incurred in 
service.

The Board recognizes that various examiners have noted that 
the veteran had a history of a low back pain for over 30 
years.  However, the Court has held that a bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the individual who transcribed it is a health 
care professional.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  In this instance, the Board believes that it is 
clear from the text of the clinical notes that the examiners 
were merely offering a transcription of lay history provided 
by the veteran, and not an independent conclusion based upon 
actual study of the veteran's history.  Thus, the Board finds 
these notations to be of no probative value.  Moreover, none 
of the physicians' comments addressed the workers' 
compensation claim filed by the veteran, for back disability, 
long after service.

The Board has, of course, considered the possibility of 
obtaining an additional medical examination and/or opinion 
that specifically addresses the issue of whether the 
veteran's current problems are related to his reports of 
symptoms in service.  See 38 U.S.C.A. § 5103A(d) (West Supp. 
2002), calling for an examination or opinion when necessary 
to make a decision on a claim.  However, as discussed in 
detail above, his physical examination at separation showed 
his spine to be normal.  The earliest evidence of a diagnosed 
back disability does not appear in the record until over 
twenty-four years following his separation from service.  In 
light of this record, the Board believes that any opinion 
obtained regarding a relationship between his claimed 
disability and his military service would be based on sheer 
speculation, and, based upon this record and the VCAA, is not 
necessary for us to reach our decision.

The Court has clearly held that a medical opinion based on 
speculation, without supporting clinical evidence, does not 
provide the required degree of medical certainty, and would 
be of no probative value.  Bloom v. West, 12 Vet. App. 185, 
187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1995); see 
also Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (noting 
that the "Board [is] not bound to accept opinions of two 
physicians who made diagnoses . . . almost 20 years following 
appellant's separation from service and who necessarily 
relied on history related by appellant").  Because any 
opinion obtained in this regard would be of no probative 
value, the Board believes that a remand of this case, or 
other development efforts to obtain such an opinion, is not 
warranted.  See Soyini v. Derwinski, 1 Vet. App. at 546; 
Sabonis v. Brown, 6 Vet. App. at 430.

In conclusion, the Board concludes that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for a variously diagnosed back disorder.  
The benefit sought on appeal must accordingly be denied.

III.  New and material evidence for PTSD

A.  Factual background

The evidence which was of record prior to the June 1991 Board 
decision, in which the Board denied entitlement to service 
connection for PTSD, is reported in pertinent part below.

The service medical records do not reflect complaints or 
findings of PTSD.  The veteran's military records reflect 
that his flight training was terminated in June 1964 for 
reasons including major psychological impairment.  A Student 
Pilot Disciplinary Board report contains references to 
deteriorating conduct, personal instability, and personality 
defects.  

Private medical records dated in 1972 show that the veteran 
had a history of numerous arrests for offenses, including 
drunk driving and assault.  The diagnoses included antisocial 
personality and severe habitual drinking.  

The veteran was accorded a VA psychiatric examination in 
October 1972.  He had poor memory.  He was poorly oriented 
and appeared confused.  The diagnosis was chronic alcoholism.  

Private medical records dated in the 1970's show that the 
veteran demonstrated the following symptomatology: 
grandiosity, delusional thinking, persecutory feelings, 
paranoid ideation, and a sense of self-importance.  In 1978, 
he was assessed to have symptoms consistent with paranoid 
schizophrenia, in remission.  

In a statement dated in 1978, M.E. stated that the veteran 
developed problems after he returned from active duty.  

In a 1988 stressor statement, the veteran reported an 
incident that involved an infantry instructor, another that 
involved his comrades that left for Vietnam without him, and 
a racial incident.  

VA hospitalization reports for the period 1983 to 1988 
reflect diagnoses of alcohol, dependence; atypical bipolar 
disorder, and paranoid personality.  Clinical psychiatric 
findings included grandiosity, paranoia, flight ideas, and 
overproductive speech.  

Private medical records dated in April 1989 show that the 
veteran underwent psychological evaluation, wherein he 
reported that he heard voices belonging to Vietnam assassins 
who were plotting to kill him in retaliation for a massacre, 
which he participated in while he was in Vietnam.  Clinical 
findings included persecutory thoughts relating to racial 
prejudice, and anxiety.  The diagnoses listed included 
schizoaffective disorder; bipolar type; alcohol dependence; 
and PTSD.  

In a May 1989 statement, SC, M.D., stated that, following the 
veteran's separation from service, he had became involved in 
several antisocial attitudes and activities, which confirmed 
the diagnosis of PTSD.  

The veteran was accorded a VA psychiatric examination in 
October 1989.  He stated that he heard voices that commanded 
him to beat up the Vietcong, who had been his enemies when he 
was a soldier in Vietnam.  He had nightmares that recalled 
his Vietnam experiences.  There was a race war that took 
place in Vietnam.  He had increased tension and anxiety when 
he spoke about his Vietnam experiences.  The examiner stated 
that, based upon the veteran's history and his reaction to 
his history about his experiences in Vietnam, one would have 
to give serious consideration to a diagnosis of PTSD.  He 
further stated that if there were verification of his duties 
in Vietnam and his combat role in Vietnam, a diagnosis of 
PTSD would be appropriate.  

VA outpatient treatment records dated in 1989 reflect 
diagnoses of ethanol abuse and dependency; PTSD, provisional; 
and personality disorder.  

The evidence submitted since the June 1991 Board decision is 
reported in pertinent part below:

Private medical records dated in 1972 show that the veteran 
had a history of numerous arrests for offenses, including 
drunk driving and assault.  The diagnoses included antisocial 
personality and severe habitual drinking.  

The veteran submitted copies of Social Security 
Administration (SSA) applications completed by him in May and 
August 1972.  Extensive associated clinical records from 
medical providers for a State hospital facility show 
diagnoses of antisocial personality and habitual excessive 
drinking.  There was no allegation and no clinical finding 
referable to PTSD.

Private medical records dated in September 1972 show that the 
veteran underwent psychological testing, which revealed 
moderate mental retardation.  

The veteran was accorded a VA mental disorders examination in 
January 1994.  He was very vague as to the details of 
training and military experiences.  While in Texas, "I had a 
PTSD relapse."  "They knew I had snapped and didn't know 
why, but I told them I was okay.  I didn't want to live in a 
nut jacket."  He reported that he had never served in 
Vietnam but, while stationed in Okinawa, "We had an ongoing 
race war."  "It was the browns and blacks against the 
whites."  The diagnoses were provisional schizophrenia, 
paranoid chronic; organic mental disorder with paranoid 
psychotic features; codeine abuse, and alcohol dependence.  
The examiner opined that the veteran suffered from psychotic 
illness and possibly organic mental disorder related to 
alcohol abuse or perhaps some other type of substance abuse.  

In 1997, the veteran submitted a Memorial Day "Press 
Release" attached to an article from Newsweek magazine 
entitled 'Gangstas' in the Ranks.  

A VA hospitalization report dated in December 1994 shows 
diagnoses of schizophrenia, organic brain syndrome, and 
alcohol dependence.  

In a letter dated in January 1997, VA informed that veteran 
that his Agent Orange Registry results indicated that he had 
PTSD; history of alcohol abuse with dementia, bipolar; and 
degenerative arthritis.  

VA outpatient treatment records dated from January to April 
1997 show that veteran underwent a psychological evaluation.  
The diagnoses were PTSD, paranoid schizophrenia, by history, 
and rule out bipolar disorder.  He was also treated for PTSD.  
Records dated from September to October 1997 show that the 
veteran participated in PTSD group therapy.  

The veteran submitted a newspaper article dated in May 1997 
from the Fresno Bee, entitled "Vietnam War betrayed a 
trusting generation."  He also submitted a Press Release 
prepared by him, Re: Memorial Day Rolling Thunder . . . and 
MIA's.

VA outpatient treatment records dated in April 1999 show that 
the veteran was diagnosed with PTSD by history, alcohol 
dependence in early remission, and personality disorder with 
antisocial and behavioral traits.

VA outpatient treatment records dated from April 2000 to May 
2001 show that the veteran was seen and treated for multiple 
psychiatric disorders, to include PTSD.  

B.  Legal analysis

While the RO appears to have ultimately reopened the 
veteran's claim of entitlement to service connection for 
PTSD, and to have considered the claim on a de novo basis, 
the Board is not bound by that determination and is, in fact, 
required to conduct an independent new-and-material-evidence 
analysis in claims involving prior final decisions.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).

In general, Board decisions are final.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.  A final decision cannot be reopened 
unless new and material evidence is presented.  Pursuant to 
38 U.S.C.A. § 5108, the Secretary must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  See Kightly v. Brown, 
6 Vet. App. 200 (1994).  Only evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273, 283-85 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  In 
determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992); Evans, supra.  
This principle has been recently reaffirmed by the Court.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
the Board must first determine whether the appellant has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Then, if new and material evidence 
has been submitted, the Board may proceed to evaluate the 
merits of the claim, but only after ensuring that VA's duty 
to assist the claimant has been fulfilled.  See Vargas- 
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (now codified at 38 C.F.R. § 3.156(a) (2002)).  
However, this change in the law is not applicable in this 
case because the appellant's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  See 66 
Fed. Reg. at 45,629.  Accordingly, the Board will proceed to 
determine whether new and material evidence has been 
submitted to reopen the appellant's claim for service 
connection, without regard to the new version of 38 C.F.R. § 
3.156(a).

In June 1991, the Board denied the veteran's claim of 
entitlement to service connection for PTSD.  That decision is 
final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100; see also 
Evans, 9 Vet. App. at 285.  In order to reopen the claim, new 
and material evidence must have been submitted.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

As stated, the Board previously denied service connection for 
PTSD in June 1991.  At that time, the evidence included 
medical diagnoses of PTSD.  However, as indicated in the 
Board's decision, its denial was premised upon its findings 
that the veteran was not involved in direct combat during his 
service, and that the evidence did not objectively 
demonstrate the occurrence of an in-service stressor to 
support a diagnosis of PTSD.

The VA clinical records and hospitalization reports, which 
include references to the veteran's treatment for PTSD as 
well as other psychiatric disabilities, are new to the extent 
that they were not previously of record, but are not 
material, because this evidence does not assist the veteran 
in relating PTSD to service.

The appellant's statements describing a race war and other 
Vietnam experiences are cumulative, as such contentions were 
of record at the time of the June 1991 decision.  
Consequently, this is not new evidence.  38 C.F.R. § 
3.156(a).  The Board had previously found that the appellant 
had served in Vietnam, but was not engaged in combat.  His 
statements regarding participation in combat are cumulative 
and thus not new, and the Board does not reach the question 
of whether events reported as occurring in combat must be 
presumed.  See 38 U.S.C.A. § 1154(b) (West 1991).  
Application of such a presumption in the absence of new and 
material evidence of participation in combat would be an 
impermissible consideration of the merits of the claim.

As to the private and VA medical records, to include 
hospitalization and examination reports, which do not relate 
to the veteran's petition to reopen the claim of entitlement 
to service connection for PTSD, such are not relevant to the 
issue at hand, and thus cannot constitute new and material 
evidence.  See 38 C.F.R. § 3.156(a).

With respect to the magazine article, press release, 
newspaper article, and SSA applications, this evidence is new 
to the extent that it was not previously of record, but not 
material.  The evidence does not assist the veteran in 
relating PTSD to his active military service, which ended in 
1964.

The medical evidentiary record has not changed in any 
material way since the prior denial.  There is no competent 
evidence of stressor corroboration to support a diagnosis of 
PTSD resulting from military service.  Moreover, the medical 
evidence does not establish a diagnosis of PTSD based on 
verified in-service stressors.

Clearly, for the foregoing reasons the added evidence is not 
both new and material, as it does not bear directly and 
substantially on the specific matter under consideration, 
nor, by itself or in combination with the other evidence of 
record, is it so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  
See 38 C.F.R. § 3.156(a).

It appears that the RO initially felt that new and material 
evidence had been submitted.  The Board does not concur.  The 
additional evidence is predominantly medical, and is 
essentially either duplicative or cumulative of earlier 
evidence. 

As new and material evidence has not been submitted to reopen 
the appellant's claim of entitlement to service connection 
for PTSD, the threshold showing to reopen his claim has not 
been met.  Accordingly, the Board's analysis must end here.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  


ORDER

Entitlement to service connection for a variously diagnosed 
back disorder is denied.  

The veteran not having submitted new and material evidence to 
reopen a claim of entitlement to service connection for PTSD, 
the appeal as to that issue is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

